UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6528



FRANK BLAKESLEE COX, III,

                                              Plaintiff - Appellant,

          versus


DAVE ROBINSON, Warden; V. FITZGERALD, Nurse;
B. ARCHER, Nurse; W. WILSON, Sergeant;
LEVESTER   THOMPSON, Head Doctor; LIEUTENANT
JOHNSON, Watch Commander; LINDA HAGAMAN, Chief
Secretary,

                                           Defendants - Appellees,

          and


SERGEANT TAYLOR; NURSE CLAIRMOUNT,

                                                        Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-97-549-2)


Submitted:   June 15, 2000                 Decided:   June 26, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.
Frank Blakeslee Cox, III, Appellant Pro Se. Charles Manley Allen,
Jr., Bryan Alan Fratkin, GOODMAN, WEST & FILETTI, Glen Allen,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Frank Blakeslee Cox, III, appeals the district court’s orders

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) com-

plaint. We have reviewed the record and the district court’s opin-

ions and find no reversible error.      Accordingly, we affirm on the

reasoning of the district court.       See Cox v. Robinson, No. CA-97-

549-2 (E.D. Va. Oct. 21, 1998 & Mar. 16, 2000).*      We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                              AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
March 15, 2000, the district court’s records show that it was
entered on the docket sheet on March 16, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2